___________

                                    No. 95-2900
                                    ___________


Sylvia M. Westlund,                      *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
     v.                                  * District Court for the
                                         * District of Minnesota.
Honeywell, a Delaware                    *
corporation,                             *      [UNPUBLISHED]
                                         *
              Appellee.                  *
                                    ___________

                      Submitted:    June 17, 1996

                           Filed:   June 24, 1996
                                    ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


     Sylvia     Westlund appeals the District Court's1 grant of summary
judgment to Honeywell in her action under the Employee Retirement Income
Security Act (ERISA), 29 U.S.C. §§ 1001-1461 (1994).        After de novo review
of the record and the parties' briefs, we conclude the judgment of the
District Court was correct.    Accordingly, we affirm for the reasons stated
in the District Court's order.       See 8th Cir. R. 47B.




     1
      The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.